DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on June 15, 2022 and August 8, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 30, 31, 45, 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al (US Pat. Pub. No. 2021/0243749).

Regarding claim 1, Hoang et al discloses a method performed by a wireless communication device for an extended reality (XR) experience, comprising: obtaining control of a wireless medium, wherein: control of the wireless medium is associated with a first priority of transmitting, over the wireless medium (see at least paragraph 101 discloses WTRU to have information corresponding to resource it wants to transmit), a first physical layer protocol data unit (PPDU) of an application file from the wireless communication device to a second device (see at least paragraph 101-102); and the first priority is different than a second priority of transmitting data from the second device to the wireless communication device over the wireless medium (see at least paragraph 102 discloses prioritizing the packet with different priorities); providing the first PPDU to the second device (see at least paragraph 101-102); and providing one or more subsequent PPDUs of the application file to the second device, wherein providing the one or more subsequent PPDUs is associated with a third priority of transmitting the one or more subsequent PPDUs over the wireless medium (see at least paragraphs 102-103 discloses the WTRU configured with a different channel access time for different MAC PDUs with different priority).
Regarding claim 16, Hoang et al discloses a wireless communication device configured for an extended reality (XR) experience, comprising: a processing system; and an interface configured to: obtain control of a wireless medium, wherein: control of the wireless medium is associated with a first priority of transmitting, over the wireless medium (see at least paragraph 101 discloses WTRU to have information corresponding to resource it wants to transmit), a first physical layer protocol data unit (PPDU) of an application file from the wireless communication device to a second device (see at least paragraph 101-102); and the first priority is different than a second priority of transmitting data from the second device to the wireless communication device over the wireless medium (see at least paragraph 102 discloses prioritizing the packet with different priorities); provide the first PPDU to the second device (see at least paragraph 101-102); and provide one or more subsequent PPDUs of the application file to the second device, wherein providing the one or more subsequent PPDUs is associated with a third priority of transmitting the one or more subsequent PPDUs over the wireless medium (see at least paragraphs 102-103 discloses the WTRU configured with a different channel access time for different MAC PDUs with different priority).
Regarding claim 30, Hoang et al discloses the wireless communication device is included in a software enabled access point (SAP); the second device includes a head mounted display (HMD); and the application file is associated with a video frame to be displayed by the HMD (see at least paragraph 46).
Regarding claim 31, Hoang et al discloses a method performed by a wireless communication device, comprising: obtaining a first physical layer protocol data unit (PPDU) of an application file from a second device over a wireless medium, wherein: the second device obtains control of the wireless medium (see at least paragraph 101 discloses WTRU to have information corresponding to resource it wants to transmit); control of the wireless medium is associated with a first priority of transmitting the first PPDU over the wireless medium (see at least paragraph 101-102); and the first priority is different than a second priority of transmitting data from the wireless communication device to the second device over the wireless medium (see at least paragraph 102 discloses prioritizing the packet with different priorities); and obtaining one or more subsequent PPDUs of the application file from the second device (see at least paragraph 102-103), wherein obtaining the one or more subsequent PPDUs is associated with a third priority of transmitting the one or more subsequent PPDUs over the wireless medium (see at least paragraphs 102-103 discloses the WTRU configured with a different channel access time for different MAC PDUs with different priority).
Regarding claim 45, Hoang et al discloses a wireless communication device configured for an extended reality (XR) experience, comprising: a processing system; and an interface configured to: obtain a first physical layer protocol data unit (PPDU) of an application file from a second device over a wireless medium (see at least paragraph 101 discloses WTRU to have information corresponding to resource it wants to transmit), wherein: the second device obtains control of the wireless medium; control of the wireless medium is associated with a first priority of transmitting the first PPDU over the wireless medium (see at least paragraph 101-102); and the first priority is different than a second priority of transmitting data from the wireless communication device to the second device over the wireless medium (see at least paragraph 102 discloses prioritizing the packet with different priorities); and obtain one or more subsequent PPDUs of the application file from the second device (see at least paragraph 102-103), wherein obtaining the one or more subsequent PPDUs is associated with a third priority of transmitting the one or more subsequent PPDUs over the wireless medium (see at least paragraphs 102-103 discloses the WTRU configured with a different channel access time for different MAC PDUs with different priority).
Regarding claim 58, Hoang et al discloses the second device includes a software enabled AP (SAP); the wireless communication device is included in a head mounted display (HMD); and the application file is associated with a video frame to be displayed by the HMD (see at least paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, 17, 19, 32, 34, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (US Pat. Pub. No. 2021/0243749) in view of Babaei et al (US Pat. Pub. No. 2020/0275485).

Regarding claim 2, Hoang et al fails to explicitly disclose the first priority is associated with a first set of enhanced distributed channel access (EDCA) parameters; the second priority is associated with a second set of EDCA parameters; and the third priority is associated with a third set of EDCA parameters.  However, in the same field of endeavor, Babaei et al discloses  the first priority is associated with a first set of enhanced distributed channel access (EDCA) parameters; the second priority is associated with a second set of EDCA parameters; and the third priority is associated with a third set of EDCA parameters (paragraphs 348-349).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Babaei et al into the system of Hoang et al for purpose of using suitable channel access priority class.
Regarding claim 4, Hoang et al fails to explicitly disclose the first priority is associated with a first backoff counter value, wherein the first backoff counter value is used by a backoff counter of the wireless communication device to contend for the wireless medium for the first PPDU; the second priority is associated with a second backoff counter value greater than the first backoff counter value; and the third priority is associated with a third backoff counter value greater than the second backoff counter value, wherein the third backoff counter value is used by the backoff counter of the wireless communication device to contend for the wireless medium for the one or more subsequent PPDUs.  However, in the same field of endeavor, Babaei et al discloses the first priority is associated with a first backoff counter value, wherein the first backoff counter value is used by a backoff counter of the wireless communication device to contend for the wireless medium for the first PPDU; the second priority is associated with a second backoff counter value greater than the first backoff counter value; and the third priority is associated with a third backoff counter value greater than the second backoff counter value, wherein the third backoff counter value is used by the backoff counter of the wireless communication device to contend for the wireless medium for the one or more subsequent PPDUs  (paragraphs 350-353).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Babaei et al into the system of Hoang et al for purpose of using suitable channel access priority class.
Regarding claims 17, 19, 32, 34, 46 and 48 see above rejection claims 2 and 4.
Allowable Subject Matter
Claims 8, 11-14, 23, 26-29, 38, 41, 43, 52, 55 and 57 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Hoang et al (US Pat. Pub. No. 2019/0306835) directed toward determining priority level for a packet that the WTRU to transmit.
Kim et al (US Pat. No. 11,457,439) directed toward enhanced distributed channel access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642